     Case 1:21-cr-00095-DAD-BAM Document 97 Filed 08/19/21 Page 1 of 3


 1    Barbara Hope O’Neill #102968
      Attorney at Law
 2    Post Office Box 11825
      Fresno, California 93775
 3    Telephone: (559) 459-0655
      Fax: (559) 459-0656
 4
      Attorney for Amayrani Arreguin
 5    r

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        CASE 1:21-cr-00095-DAD-BAM

12                      Plaintiff,                     REQUEST FOR MODIFICATION
                                                       OF PRETRIAL RELEASE
13           v.                                        CONDITION OF LOCATION
                                                       MONITOR AND CURFEW
14    AMAYRANI ARREGUIN,                               ORDER THEREON

15                      Defendant.
                                                       Judge Hon. Barbara A. McAuliffe
16

17

18      IT IS HEREBY REQUESTED that a pretrial Release Modification be granted to allow a

19   change in the Additional Release Conditions of Release. It is requested that Item (7)(n), Location
     Monitoring and Curfew be stricken as a condition of release.
20
        The Eastern District of California held a Detention Hearing on Ms. Arreguin’s matter on April
21
     1, 2021. She was released on certain conditions one of them being that she must participate in the
22   Location Monitoring program and adhere to a Curfew. (Doc. 65, item (7)(n)).
23      Frank Guerrero, Intensive Supervision Specialist U. S. Pretrial Service, Ms. Arreguin pretrial
24   officer recommends that the location monitoring and curfew requirement be stricken. Mr.

25   Guerrero outlined the reasons for his recommendation in an email:
           Ms. Arreguin has secured two jobs. One is as an agricultural farm laborer where
26         she is in the company of her grandfather the whole time. The second one is at a
27         local Jack in the Box restaurant. She is also caring full-time for her fiancé who
           is incapacitated due to a personal injury he suffered. She is often having to work
28
                                                      1
     Case 1:21-cr-00095-DAD-BAM Document 97 Filed 08/19/21 Page 2 of 3


 1           early morning hours in the fields so she can be home early enough to help care
             for her fiancé before she has to leave to work her second job. There have been
 2           occasions when she has had to take her fiancé to the emergency room due to medical
 3           complications. (See Declaration of Counsel attached).
          Christopher D. Baker, the Assistant U. S. Attorney prosecuting Ms. Arreguin’s case stated, in
 4
     an email: “that defendant’s new employment and caregiving responsibilities for her recently
 5
     injured fiancé constitute sufficient changed circumstances for the Court to consider Pretrial’s
 6   recommendation that the location monitoring and curfew condition be amended.” (See
 7   Declaration).
 8

 9

10
     DATED: August 19, 2021
11                                                          /s/Barbara Hope O’Neill
                                                            Barbara Hope O’Neill
12                                                          Attorney for Amayrani Arreguin

13

14

15

16                                     DECLATATION OF COUNSEL

17   I Barbara Hope O’Neill, declare under penalty of perjury as follows:

18   I am the attorney appointed to represent Amayrani Arreguin in case 1:21-cr-00095-DAD-BAM.

19   I received the emails, quoted in part in this motion, from Frank Guerrero, Pretrial, and

20   Christopher D. Baker, AUSA.

21

22
     Signed this 19th day of August 2021 at Fresno, California.
23
         s/s Barbara Hope O’Neill
24        Barbara Hope O’Neill
25
     /
26
     /
27
     /
28
                                                        2
     Case 1:21-cr-00095-DAD-BAM Document 97 Filed 08/19/21 Page 3 of 3


 1
                                                  ORDER
 2
        GOOD CAUSE APPEARING, the above request that conditions of Pretrial Release be
 3
     modified as to Amayrani Arreguin in Case No. 1:20-cr-00095-DAD is granted and modified as
 4
     follows:
 5

 6         1.    Condition (7)(n) of the “Additional Conditions of Release” (Doc. 65). Location
 7              Monitoring and Curfew are stricken.
           2. All other pretrial Conditions of Release will remain in full force and effect.
 8

 9
     IT IS SO ORDERED.
10

11      Dated:      August 19, 2021                           /s/ Barbara   A. McAuliffe          _
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
